UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7645


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARC CORDELL DYER, SR.,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:04-cr-00140-WDK-JEB-1)


Submitted:    December 23, 2008             Decided:     January 21, 2009


Before NIEMEYER and       MICHAEL,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marc Cordell Dyer, Sr., Appellant Pro Se.        Darryl James
Mitchell, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marc Cordell Dyer, Sr., appeals the district court’s

order denying his motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(2)(2006).           We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.           United States v. Dyer, No. 2:04-

cr-00140-WDK-JEB-1 (E.D. Va. July 15, 2008). We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the     materials   before    the   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2